a ~s-13
                                                                        I
                                                                  RECEIVED IN
                                 IN THE                    CO URi OF CRIMINAL APPEALS
                    TEXAS COURT OF CRIMINAL APPEALS
                                                                   APR 28 2015
                                    §
                                    §
Ex parte                            §                          Abel Acosta, Clerk
                                    §
       ALAN WADE JOHNSON            §       WRIT No.
                                    §
                                                       -----------------------
                                    §
                                    §   Case No. C-213-010420-0105-293-C
                                    §            213th District Court
                                    §            Tarrant County, TX
                                    §
                                    §                    MOTION DE~~IED
                                                         IDATE:_L\;._,'/.~)\):.-"~\S_-=
                   APPLICANT' s EMERGENCY MOTION TO SE'j!ly.  PC
                  ASIDE DISTRICT COURT'S ORDER TO ADO~·--~-~/~------------


TO THE HONORABLE JUSTICES OF SAID COURT:


      NOW COMES, ALAN WADE JOHNSON, Applicant, Pro-se in the above

styled and numbered case, that is now before this Court, submits

his   EMER~ENCY   MOTION TO SET ASIDE DISTRICT COURT'S ORDER TO ADOPT,

dated April 14, 2015, by Judge Louis Sturns.       This motion is made

pursuant to Rule 10.3(3), Texas Rules of Appellate Procedure,

Articles 2.01 and 2.03(a)(b), Texas Code of Criminal Procedure,

Rule 13, Texas Rules of Civil Procedure, and in support would

show the Court the following:


                                   I.
                         HISTORY OF PROCEEDINGS

      Applicant filed his Application for Writ of Habeas Corpus

to which six(6) Grounds were cited for relief, along with his

Memorandum of Law in Support of His 11.07 Habeas Corpus Application,

and his Motion To Name Applicant By Pseudonym on March 13, 2015.




                              Page 1 of 5
     Applicant filed his Motion To Recuse Judge Sturns on March

23, 2015.

     State through it's Counsel Andrea T. Jacobs, State Bar No.

24037596, filed it's Response To Application for Writ of Habeas

Corpus on March 31, 2015.

     State through it's Counsel Andrea T. Jacobs, State Bar No.

24037596, filed it's Proposed Memorandum of Findings of Fact and

Conclusions of Law, along with Order for the Court to sign on

April 2, 2015.

     Applicant filed his Motion To Strike State's Response to

Application for Writ of Habeas Corpus for Rule 13, Texas Rules

of Civil Procedure on April 13, 2015.

     Honorable Judge Evans, Presiding over the Eighth Judicial

Region of Texas, entered his Order Denying Motion To Recuse on

April 13, 2015.

     Judge Sturns of the 213th Judicial District Court, Adopted

the State Proposed Memorandum of Finds of Fact and Conclusions

of Law and signed the State's proposed Order denying Applicant

relief on April 14, 2015.

     Applicant filed his REQUEST FOR JUDICIAL NOTICE on April

17, 2015.

     Applicant•s Motions to Strike and Request for Judicial Notice

were not ruled upon ...   Case(s) were sent to this Honorable Court

on April 17, 2015.




                            Page 2 of 5
'/'




                                      II.
                         SUPPRESSION OF MATERIAL FACTS
               BY STATE'S COUNSEL TO DENY APPLICANT DUE PROCESS


           State's Counsel Jacobs, Officer of the Court was under the

      statutory and constitutional provisions to see justice is done.

      In this instant case, she deliberately suppressed material facts

      and the law, that was favorable and material to the Applicant's

      Grounds for relief for the "sole purpose" to deny Applicant's

      due process and due course of law rights by:


            1). Violating Articles 2.01 and 20.3(3}, Texas Code of Criminal Procedure,
      Rule 13, Texas Rules of Civil procedure and the Rules of Professional Conduct
      (State Bar of Texas) when she falsely represented to the Court:
                 a). Applicant was legally released on parole for LIFE on October
      8, 2012 in Case Numbers 5476, 6879 and 6880 (See State's Response, Page 4);
                 b). Applicant would not discharge his judgements in Case Numbers
      5476, 6879 and 6880 until March 4, 2026 (See State's Response Page 8)'

            When she actually knew Applicant had fully served and discharged these
      said judgements in June 1996, 16-years earlier (See TEXAS CIVIL STATUTES ANN.
      ARTICLE 6184L (VERNON 1970)(Repealed 1977), as she was completely aware the
      statutory good time law in effect when these offenses occurred in 1975, applied
      to Applicant were in fact true .•.

           However, State's Counsel Jacobs on behalf of the State suppressed

      the law and material facts to influence the Court to Adopt her

      Proposed Memorandum, Findings of Fact and Conclusions of Law;

      which would deny the Applicant due process and due course of law.

      All while knowing her claims were false ...

           Furthermore, she failed in her duty to correct known false

      evidence when her suppression of law and material facts were revealed

      in Applicant's Motion To Strike State's Response for Rule 13 violations.

      Judge Sturns refused to consider and rule on Applicant's Motion

      To Strike, and made a cursory view of Applicant's pleading .•. while




                                     Page 3 of 5
I·




             As a result of her gross misconduct as an Officer of the

     Court, Applicant did not receive a fair and impartial ruling on

     the merits of his Application, and Judge Sturns cursory look of

     his claims added further harm •.• thereby the deliberate misconduct

     of State's Counsel supression of the law and material facts and

     the Court's failure to recognize the misconduct, after it was

     brought to the Court's attention - reveals the combined actions

     asphyxiated Applicant's due process and due course of law rights,

     and effectively slammed the 213th District Court's door in his

     face ••• !   Had Applicant acted in such a manner, he would have

     been prosecuted!


                                     PRAYER


             WHEREFORE, PREMISED CONSIDERED Applicant respectfully prays

     the Court Set Aside the District Court's Order To Adopt State's

     Proposed Memorandum, Findings of Fact and Conclusions of Law,

     Reverse the Court denial recommendation, Report State's Counsel

     Jacobs's misconduct to the Texas State Bar.     Any other and further

     relief to which Applicant is entitled is asked for in all things.


     DATE:     April 23, 2015.

                                          Respectfully submitted,



                                          ALAN WADE JOHNSON, Ap icant
                                          Pro-se, Reg. No. 09541-079
                                          U.S.P. Atlanta, Al-Unit
                                          P.O. Box 150160
                                          Atlanta, GA 30315-0160



                                   Page 4 of 5
                          VERIFICATION

     Applicant under penalty of perjury he has read the above
and foregoing pleading(APPLICANT'S EMERGENCY MOTION TO SET ASIDE
DISTRICT COURT COURT'S ORDER TO ADOPT), and that every statement
contained therein is within the personal knowledge of the Applicant,
and that which is not he believes them to be true and correct
too. This Oath is taken pursuant to Title 28 U.S.C. Section 1746,
executed this 23rd day of April, 2015.


                                  wrL.c       I   Wdo ~/fl~
                                  ALAN WADE JOHNSON, Aff ant




                     CERTIFICATE OF SERVICE


     A true and correct copy of the foregoing pleading above was
forwarded to the District Attorney of Tarrant County, Texas, by
placing the same in a sealed and postage pre-paid envelope addressed
to 401 West Belknap, Fort Worth, TX 76196-0201, by depositing
same at the prison mail room on this 23rd day of April, 2015.




                           Page 5 of 5